Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5 and 7-21 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “mixing a solution of a receptor, comprising one or more receptor molecules capable of selectively and reversibly binding the target molecule with a solution of the target molecule and 
avoiding an excess of the target molecule”. 
It is unclear what process/method steps and intended to encompass by the recitation “avoiding an excess of receptor molecules”. Avoiding an excess from what molecules? It is unclear what process is intended to encompass to measure the excess with respect to the molecules from which the excess is calculated? It is the number of molecules that is based on the calculation? As for example, will 12 molecules of biotin be considered an excess compared to 10 molecules of avidin? It is unclear avoidance is from what and what is the intended process steps for the process avoiding excess of receptors? 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-2, 4-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, recites “forming a template-receptor complex using the target molecule as a template, comprising: mixing a solution of a receptor, comprising one or more receptor molecules capable of selectively and reversibly binding the target molecule with a solution of the target molecule and avoiding an excess of the target molecule; forming a molecular scaffold on a surface around the template-receptor complex, in the absence of uncomplexed receptors, such that the receptor and at least a portion of the template are embedded in the scaffold”. 
As claimed and as encompassed in the method process as amended, the process of forming a molecular template on the surface around the template-receptor complex is carried wherein the template and the receptor molecules encompass a large number of various targets and various receptors without regard to the structure, reactivity, and affinity of the targets and receptors. As claimed in claim 1 the complex may encompass various types of complex, such as complex formed by hydrogen bonding, complex formed by electrostatic interactions, complex formed by antibody-antigen type or biotin-avidin type bonding. 
However, such teaching of formation of complexes of various antibody-antigen, biotin avidin, reactive group type covalent complex does not have clear descriptive support in the specification wherein the various types of target molecules and receptor molecules are incubated to form a template-receptor complex and allowing proper environment/conditions for avoiding excess of receptor molecules has not been clearly disclosed or described.  Moreover, specification does not have clear descriptive support for removing target formed complex formed with various types of target and receptors as described above and forming various types of scaffolds wherein the process encompass avoiding an excess of receptor molecules.
Specification teaches that the purpose of the receptor is to selectively and reversibly bind the target molecule (page 4, line 14). Specification teaches the receptor comprise a recognition motif wherein the recognition motif is chosen to interact with specific residues, functional groups, or structural or sequence motifs of the target molecule (page 5, lines 15-19). Specification teaches that the receptor comprises a first binding moiety wherein the first binding moiety comprises a polymerizable group such as acrylamide or vinyl group joined to the recognition molecule through a linker. 
As claimed and as described above, the receptor can be of any types of molecules irrespective of the recognition motive and the polymerizable group and may encompass various molecules as for example, avidin, biotin, hapten, antibody, DNA, RNA, small molecule, and various other molecules having reactive groups (as for example, NHS, malemide group, carbosyl group that can form covalent bond to form a complex) but, however, throughout the specification, the guidance for receptor is very limited to certain compounds having recognition motif and a polymerizable group wherein the recognition motif is limited to certain groups (see page 6, last paragraph) and all the examples for receptor with recognition motif is only limited to (4-acrylamidophenyl)boronic acid (AM-BA). Throughout the specification, the only example disclosed for the formation of receptor-template complex by mixing receptor and template enabling maximum binding of the receptor molecule to bind to the target is exclusively limited to AM-BA mixed with 10 fold excess of the target and the subsequent formation of scaffold and removal of template is very limited to scaffold formed by polymerization of molecules having complementary polymerizable group with receptor AM-BA (See Examples 2-4) and removal of template from the receptor AM-BA with a condition applicable to interaction with boroninc acid. Specification teaches that boronic acid (BA) reversibly binds carbohydrates, nucleosides and other cis-diols to form five or six membered cyclid boronic acid esters in aqueous solution and the cyclic esters dissociate with the medium is changed to acidic pH and thus the chemistry makes BA groups ideal candidates as recognition moieties in glycoprotein receptors (page 6). Saturation binding and process and conditions for avoiding excess of receptor molecules and enabling all of the receptors binding to target molecules have not been established for the enormous types and numbers of receptors and target molecules combinations as encompassed by the claims. Throughout the specification, there is no clear guidance or example for receptors wherein the receptors encompasses various natural receptors (antibody, avidin, lectin), various haptens, and compounds with reactive group such as NHS, malemide or other reactive functional groups as encompassed by the claims. Disclosure and example with one specific receptor such as AM-BA wherein the receptor comprises a polymerizable groups and a boronic acid recognition molecule cannot be considered representative for all types of receptors as encompassed and cannot be considered representative for formation of scaffold with all the enormous types of receptors with various other groups. Limited disclosure of the formation of scaffold by polymerization of the polymerizable group of the receptor with a molecule (first type of molecule) comprising a tether and a polymerizable group, cannot be considered representative of scaffold formation with various molecules encompassed by the claims. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. An adequate written description must contain enough information about the actual makeup of the claimed products ­ "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." The instant claims attempt to claim every types of receptors with every types of target molecules for the formation of complex, formation of scaffold with various types of compounds and removal of templates by various means, but however, the instant specification does not describe sufficient representative examples to support the full scope of the claims.  Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. . A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Therefore, the disclosure and examples only with AM-BA from the enormous number of compounds that may be encompassed by the genus of “receptors” as claimed cannot be a representative number of all the unlimited number of structurally divergent and dissimilar compounds as encompassed by the scope of the claims. The disclosure of formation of scaffold with the polymerizable group of AM-BA with other molecules having complementary polymerizable group cannot be considered representative of various types of formation of scaffold as encompassed by the claims. Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the process the scope of the receptor molecules, the formation of molecular scaffold and the removal of template and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5 and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10775372. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 21 of the copending application provides process steps that are very similar to the process steps of steps of US patent ‘372.  
Claim 1 of US patent ‘372 recites a step comprising “incubating the template with the receptor molecules to form a template-receptor complex, wherein the target and the receptor molecules in the solution are provided in a molar ratio for saturation binding so as to avoid an excess of the receptor molecules in the solution and enable substantially all of the receptor molecules to bind to a target molecule in the solution; forming a molecular scaffold on a surface around the template-receptor complex such that the receptor and at least a portion of the template are embedded in the scaffold. Claims 1, recites “incubating the template and the receptor molecules to form a template-receptor complex and enable maximum binding of the receptor molecules to the target molecule in the solution; forming a molecular scaffold on a surface around the template-receptor complex, in the absence of uncomplexed receptors. Therefore, the process of saturation binding so as to avoid an excess of the receptor molecules described in the claims of US patent ‘372 either encompasses or provides obviousness of the process avoiding an excess of the receptor molecule as claimed in claim 1 of instant application, absent showing of distinctness in the process steps of avoiding excess of receptor molecules.
In regards to dependent claims 2, 4-5 and 7-21, the limitations are disclosed throughout the claims 1-21 of US patent ‘372.

Response to argument
Applicant's arguments filed 07/11/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 103 in view of the amendments and the affidavit filed 7/11/2022 but they are persuasive to overcome the rejections under obviousness type double patenting over US patent No10775372. 
In regards to the rejection under 35 USC 112(a), the rejection has been maintained for the reasons of record as described in the rejection.
Applicants argued that the skilled person is aware of different ways to avoid an excess of receptor molecules and obtain an absence of uncomplexed receptors. Applicants argued that one way (as mentioned in Applicant's specification at page 7 lines 9-10) is that the mixture may be incubated for a period of time sufficient to enable most or substantially all of the receptor molecules to bind to a target molecule. Applicants argued that the skilled person would also consider alternative ways that do not use such an incubation method, in view of Applicant's disclosure that it is preferred to avoid an excess of receptor molecules which could interfere with the imprinting quality and binding characteristics of the resulting cavity. Applicant argued that the skilled person could contemplate rinsing to remove the excess. 
The above arguments have fully been considered but are not found persuasive but are not found persuasive. Applicant’s argument that skilled person could contemplate rinsing to remove the excess does not have clear basis in the specification as the specification does not have clear description for avoiding excess of receptor molecule by washing. Specification teaches isothermal titration calorimetry to determine protein: receptor molar ration required for saturation binding and using no excess of receptor than the saturation binding (pages 7 and 21), which does not provide any indication or a process of avoiding by washing away as Applicant suggested. However, as argued and as encompassed in view of Applicant’s argument, the “avoiding or excess of receptor molecules” as claimed encompasses various processes, for which the specification does not have clear descriptive support. 
Throughout the specification, the only example disclosed for the formation of receptor-template complex by mixing receptor and template enabling maximum binding of the receptor molecule to bind to the target is exclusively limited to AM-BA mixed with 10 fold excess of the target and the subsequent formation of scaffold and removal of template is very limited to scaffold formed by polymerization of molecules having complementary polymerizable group with receptor AM-BA (See Examples 2-4) and removal of template from the receptor AM-BA with a condition applicable to interaction with boroninc acid. Specification teaches that boronic acid (BA) reversibly binds carbohydrates, nucleosides and other cis-diols to form five or six membered cyclid boronic acid esters in aqueous solution and the cyclic esters dissociate with the medium is changed to acidic pH and thus the chemistry makes BA groups ideal candidates as recognition moieties in glycoprotein receptors (page 6). Saturation binding and process and conditions for avoiding excess of receptor molecules and enabling all of the receptors binding to target molecules have not been established for the enormous types and numbers of receptors and target molecules combinations as encompassed by the claims. Throughout the specification, there is no clear guidance or example for receptors wherein the receptors encompasses various natural receptors (antibody, avidin, lectin), various haptens, and compounds with reactive group such as NHS, malemide or other reactive functional groups as encompassed by the claims. Disclosure and example with one specific receptor such as AM-BA wherein the receptor comprises a polymerizable groups and a boronic acid recognition molecule cannot be considered representative for all types of receptors as encompassed and cannot be considered representative for formation of scaffold with all the enormous types of receptors with various other groups. Limited disclosure of the formation of scaffold by polymerization of the polymerizable group of the receptor with a molecule (first type of molecule) comprising a tether and a polymerizable group, cannot be considered representative of scaffold formation with various molecules encompassed by the claims.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641